Order of the Appellate Division, insofar as it affirms the decision of the respondent Goodman as Acting Industrial Commissioner, sustaining the fourth specification in the bill of particulars of charges against the appellant, reversed on the ground that the evidence is insufficient in law to sustain the charge. The order, insofar as it affirms the decision of the respondent Goodman sustaining the first specification in the bill of particulars affirmed, but inasmuch as it does not conclusively appear that the Chairman of the Workmen's Compensation Board would deem the action taken in this proceeding, predicated as it is upon specifications one and four of the bill of particulars, to be appropriate when unsupported by the decision by the Industrial Commissioner upon specification four, which we now reverse, the proceeding is remitted to the Chairman of the Workmen's Compensation Board, for action under subdivision 2 of section 13-d of the Workmen's Compensation Law, without costs.
Concur: LOUGHRAN, Ch. J., LEWIS, CONWAY, DESMOND, THACHER, DYE and FULD, JJ. *Page 930